Citation Nr: 0201790	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  98-10 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
October 1969, and from July 1971 to June 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  

This case was remanded by the Board in March 2001.  

A hearing before the Board was requested in the July 1998 
substantive appeal; however, this request was withdrawn in 
January 2001.  38 C.F.R. § 20.704(e) (2001).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  VA examinations have revealed no more than a Level IV 
hearing impairment in the right ear and a Level II hearing 
impairment in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991), 5107 (West Supp. 2001); 38 C.F.R. §§ 4.85, 4.87, 
Tables VI, VII, Diagnostic Code 6100 (effective prior to June 
10, 1999); 38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables VI, VII, 
Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the pertinent evidence of record reveals that the 
RO granted service connection for bilateral high frequency 
hearing loss in July 1978, with the assignment of a 
noncompensable evaluation effective June 15, 1977.  

In September 1997 the veteran submitted his current claim for 
an increased evaluation for bilateral hearing loss.  

On VA examination in December 1997 the veteran complained of 
difficulty with understanding and hearing in the presence of 
background noise, and when he could not watch the person 
speaking.  He complained that his hearing interfered with 
communication, including in his work as a church minister.  

It was noted that the veteran was employed as a church 
minister who was "obviously heavily reliant upon 
communication," and the examiner opined that it was 
"remarkable he has managed as well as he has to the present 
without hearing aids."  

On audiological testing, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
50
75
80
LEFT
0
5
55
55
55

Puretone average was 55 in the right ear and 42.5 in the left 
ear.  

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  It was found that this indicated 
"excellent word recognition performance."  

It was concluded that hearing was within normal limits in the 
low and middle frequencies, with high frequency loss of a 
moderate degree in the left ear, and of a severe degree in 
the right ear.  

In December 1997 Dr. WDC noted the veteran's complaint of 
increasing difficulty socially and in his work as a pastor.  
He reported having problems hearing well when there is more 
than one person to whom he must direct his attention.  He 
also reported not hearing well over the phone, and having 
difficulty in meetings where several people are present, if 
he is monitoring the conversation rather than leading it.  

Dr. WDC found that previous hearing tests revealed high 
frequency sensorineural hearing loss.  However, he also noted 
that speech audiometry, in spite of the hearing loss, was 
normal in both ears.  

VA medical records dated from May 1997 to March 1998 document 
treatment of multiple medical problems, with one notation of 
a diagnosis of hearing loss.  No complaint regarding hearing 
loss or reference to its impact on the veteran's employment 
is documented.  

In January 1999 a local hearing before the RO was conducted.  
The veteran testified to having difficulty with word 
identification, particularly in conversations where there was 
any form of background noise.  Tr., p. 1.  He contended that 
the results on hearing testing were conducted in conditions 
that were not reflective of everyday reality, and were 
therefore not an accurate indicator of his actual hearing 
acuity.  He contended that his actual speech recognition 
percentage would be between 60 and 70 percent.  Tr., pp. 1-2.  

The veteran reported having frequent problems with hearing 
conversation because his profession as a pastor involved 
speaking with people.  Tr., p. 2.  He reported that he would 
sometimes answer questions that were not asked, or respond in 
the wrong way to questions that are asked.  Tr., pp. 2-3.  

The veteran contended that hearing aids did not really help 
the situation because they amplified background noise along 
with the voices.  Tr., pp. 4-5.  He also testified to having 
difficulty hearing high frequency sounds, such as crickets 
and certain mechanical sounds associated with telephones or 
buzzers.  Tr., p. 6.  

In September 1999 the RO obtained additional VA medical 
records dated from September 1997 to September 1998.  

Testing in September 1997 revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
45
70
65
LEFT
5
10
55
55
45

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 88 percent in the left ear.

In October 1997 it was noted in a hearing aid worksheet and 
associated progress note that speech discrimination was 64 
percent without hearing aids and 98 percent with hearing 
aids.  It was not specified as to whether these readings 
pertained to both ears or to only one ear.  

In September 1998 word recognition tasks were noted as 
revealing 80 percent unaided speech discrimination in quiet 
conditions and 64 percent with hearing aids in quiet 
conditions.  With background noise, speech discrimination 
improved from 48 percent unaided to 60 percent with hearing 
aids.  Similar information was documented in a hearing aid 
worksheet.  

VA examination of hearing acuity, also conducted in September 
1998, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
50
75
65
LEFT
10
10
55
60
55

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 88 percent in the left ear.

During the May 2001 VA ear disease examination, the veteran 
reported that his hearing had been getting worse.  He 
reported having hearing aids but that he would not wear them 
in one of his jobs because that job required him to be on the 
telephone with a headset.  He reported using them for his job 
as a pastor.  

The veteran opined that his hearing loss was interfering "a 
little more" with his functioning, making it more difficult 
and sometimes embarrassing; "however, he is able to function 
both as a pastor and work as a telephone adviser to motor 
home problems" during the week.  It was noted that he was 
still able to perform such work, "even though at times he can 
miss some words."  

On VA audio examination in May 2001 it was determined that 
the veteran's hearing loss had not changed since 1997, but 
that there had been a decrease in word recognition.  

On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
70
75
LEFT
10
10
55
60
55

Puretone threshold average was 51 in the right ear and 45 in 
the left ear.  

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 88 percent in the left ear.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).  

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was recently amended, 
effective June 10, 1999.  64 Fed. Reg. 25,202 (1999).  Thus, 
the regulatory criteria governing the evaluation of the 
veteran's bilateral hearing loss changed while his claim was 
pending.  



Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).  

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2001).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2001).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2001).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO has properly notified him of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The RO has provided the veteran with notice of the 
laws and regulations pertaining to the evaluation of hearing 
loss, including the previous and amended criteria for hearing 
loss.  In addition, in the October 2001 Supplemental 
Statement of the Case (SSOC) the RO adjudicated the claim 
under both the previous and amended criteria for hearing 
loss.  The RO also provided a rationale explaining why the 
evidence on hand was not sufficient to allow for a higher 
rating in light of the regulations, thereby placing him on 
notice of what was required to substantiate his claim.  

Furthermore, pursuant to the Board's March 2001 remand, the 
RO sent a notice to the veteran advising him of the type of 
evidence needed to substantiate his claim.  It also provided 
him with notice of the VCAA in the October 2001 SSOC.  
Therefore, the duty to notify has been satisfied.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)); see Stegall v. West, 11 Vet. App. 268 (1998).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  The veteran has reported VA medical 
treatment as well as a private consultation with Dr. WDC.  
Tr., pp. 3, 6.  All of these records have been obtained and 
are on file.  

Pursuant to the March 2001 Board remand, a VA examination was 
scheduled during which the veteran's auditory acuity was 
tested.  This examination complied with the Board's remand, 
as well as the requirements of 38 C.F.R. § 4.85.  It is 
therefore adequate for rating purposes.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159); see 
Stegall, supra.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  




Evaluation of Bilateral Hearing Loss

Review of the pertinent VA medical examinations dating back 
to 1997 reveal that, under Table VI of both the previous and 
amended regulations, the veteran's hearing level, when 
considering the highest puretone threshold average levels (55 
right (May 2001) and 45 left (September 1997 and 1998)) and 
lowest speech discrimination percentages (80 percent 
(September 1997 and 1998) right and 88 left (September 1997 
and 1998, and May 2001)) for each ear, is no greater than 
Level IV in the right ear and Level II in the left ear.  
Under Table VII of both the previous and amended regulations, 
Level IV hearing in the right ear and Level II hearing in the 
left ear allows for a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Tables VI and VII, Diagnostic Code 6100.  

The Board notes that some medical evidence pertaining to 
hearing aids has indicated speech discrimination levels of 
lower than 80 percent.  Specifically, in October 1997 a 
hearing aid worksheet and associated progress note showed 
that unaided speech discrimination was 64 percent.  A hearing 
aid worksheet in September 1998 found unaided speech 
discrimination to be 80 percent, and 64 percent with hearing 
aids.  

The Board finds that these tests pertaining specifically to 
hearing aid evaluation are without probative value.  First, 
the results of these tests did not specify whether the 
percentage found applied to one or both ears.  Second, the 
type of testing noted in the hearing aid worksheets do not 
appear to be the same as those performed for the evaluation 
of hearing acuity.  

For example, speech discrimination documented in the 
September 1998 hearing aid worksheet are different from those 
results documented in the actual speech audiometry conducted 
at the same time.  

Therefore, the Board finds that the speech discrimination 
percentages documented on the hearing aid worksheets and in 
associated notes are of limited or no probative value because 
they do not distinguish the percentage for each ear, and 
because similar results were not recorded in documented 
speech audiometries, including one that was conducted at the 
same time as the completion of a hearing aid worksheet in 
September 1998.  The assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A compensable rating is not warranted under Table VIa under 
either the previous or amended regulations.  Table VIa under 
the previous regulations is not for application because it 
was not certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c).  

It is not for application under the amended regulations 
because the veteran's pure tone threshold was not 55 decibels 
or more at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c); 4.86(a) (2001).  

The veteran has contended that the hearing evaluations were 
conducted in a setting not reflective of everyday reality.  
He further contended that his actual speech recognition 
percentage is between 60 and 70 percent.  Tr., pp. 1-2.  

The Board first notes that the veteran is not competent to 
assess his speech discrimination percentage.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

Furthermore, neither the veteran nor the evidence has 
indicated that VA examinations of his hearing acuity were not 
performed correctly.  His general assertion that they are not 
reflective of reality is not sufficient to bring into 
question the validity of such results.  The Board again notes 
that the law requires it to use such test results in 
evaluating the level of hearing impairment.  The assignment 
of disability ratings for hearing impairment are to be 
derived by the mechanical application of the Ratings Schedule 
to the numeric designations assigned after audiometry 
evaluations are rendered.  Lendenmann, supra.  

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


Extraschedular Consideration

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2001).  

The Court has held that the Board does not have jurisdiction 
to assign an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  In the case at hand, the RO provided, 
considered, and fully discussed the criteria for 
extraschedular evaluation, but did not grant referral for 
entitlement to an increased (compensable) evaluation on this 
basis.

However this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  

The Court has also held that the Board must only address 
referral under § 3.321(b)(1) when exceptional or unusual 
circumstances are present.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In the case at hand, the veteran has asserted that his 
hearing loss interferes with his work as a pastor.  He has 
contended that this profession requires a great deal of 
communication and that his hearing loss interferes with his 
ability to communicate with people.  He has reported that in 
some instances he has given answers to questions that were 
not asked, and responded in the wrong manner to questions 
that were asked.  During the May 2001 VA ear disease 
examination, he indicated that his hearing loss interfered 
with his other work as a telephone adviser because he had to 
conduct such work without the use of hearing aids.  

In addition, the December 1997 VA examiner noted that the 
veteran was employed as a church minister who was "obviously 
heavily reliant upon communication," and opined that it was 
"remarkable he has managed as well as he has to the present 
without hearing aids."  

The Board is of the opinion that the veteran has not 
submitted evidence indicating that his hearing loss 
disability affects his employability in ways not contemplated 
by the Rating Schedule, whose percentage ratings represent 
the average impairment in earning capacity.  38 C.F.R. § 4.1.  
The mere assertion that a disability interferes with 
employment or renders a veteran unemployable does not 
automatically raise or implicate the assertion that the 
regular schedular standards are not adequate and therefore 
require consideration of section 3.321(b).  See VAOPGCPREC 6-
96.  

In this case, the veteran has not presented a disability 
picture so unusual or exceptional as to render impractical 
the application of the regular schedular standards.  While 
the December 1997 VA examiner noted the importance of 
communication in the veteran's work, the VA examiner also 
noted that he was managing well.  

Furthermore, during the May 2001 VA ear disease examination, 
the veteran indicated, in spite of the interference with his 
work, he was still able to function both as a pastor and as a 
telephone adviser.  It was further noted that the only 
interference with his work caused by the hearing loss was 
that he would miss some words at times and had to have the 
amplifier on his hearing aid turned up to the highest volume 
setting.  Such limitations do not establish that the hearing 
loss is resulting in marked interference with employment.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
hearing loss disability has rendered the veteran's disability 
picture unusual or exceptional, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

